DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the election filed 12/16/2020.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on 12/16/2020 is acknowledged.
Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS filed 8/23/2019, 8/27/2020, and 10/22/2020 have been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Citation 1, from Search report 8/23/2019: JP-2009-33156 A (Furukawa), in view of Citation 2, from Search report 8/23/2019: JP-2015-52836 A (Toppan) and further in view of Citation 3, from Search report 8/23/2019: JP-2016-171263 A (Furukawa)
Regarding claim 1, 
Citation 1 shows the mask integrated surface protection tape having at least base film and mask material layer. The surface protection tape includes the base material film (51) and the mask with adhesive layer (52) [mask material layer] (the short circuit [0030], [0032], and fig. 5 (a))
The mask material layer contacts to the base film and it is prepared or the adhesive layer is placed in the interval and or it is prepared. The mask with adhesive layer (52) contacts with the base material film (51) and it is prepared (the short circuit [0032], and fig. 5 (a))
The parallel light transmissivity in the wavelength area of 355 nm of the mask material layer is 30% or less. The adhesive layer (52) absorbs the ultraviolet ray (the short circuit [0030], and [0032]).  The transmittance toward the parallel rays of 355 nm wavelength is 30% or less it is identical the cited invention 1 the mask with adhesive layer (52) absorbs the ultraviolet ray. 

But the citation 2 belonging to the same technical field as the citation 1 and teaches resists (14a, 14b) can absorb the ultraviolet ray of 200—380 nm wavelength and specifically technical feature (the short circuit [0033], [0038], and fig. 3) in which the light transmittance of 365 nm wavelength absorbs the ultraviolet ray so that 1% this is are described.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the wavelength as taught by citation 2 9in the general method of citation 1 since it comes under the design matter which the normal technical engineer easily can carry out to control the wavelength characteristic of the resist in order to react to the specific wave of the light which the semiconductor chip manufacture apparatus irradiates. Therefore while the difference applies the resist (14a, 14b) configuration of the citation 2 to the adhesive layer (52) of the citation 1 it is according to appropriately control the wavelength characteristic and light transmittance configuration of resists (14a, 14b).
2. Claim 2 to claim 5, and the seventh claim invention.
a. (the short circuit [0034] to [0036]) is identical about the addition limitation configuration about the composition rate of the ultraviolet-absorbing agent of the second claim invention (the dependent claim of claim 1 invention) or the ultraviolet ray sodium polyacrylate that the cited invention 2 resists (14a, 14b) include the ultraviolet-absorbing agent or the ultraviolet light absorbing property copolymer resin as the optical absorption material. 
But it has the difference in that the composition rate of the material of the resin comprised resists (14a, 14b) and resin and optical absorption material are not described as the explicit.
But it is the material of the general purport that the acryl or the methacryl copolymer is used as the resin of the adhesive and it is according to choose about the acryl or the methacryl copolymer if the ultraviolet-absorbing agent or the ultraviolet ray sodium polyacrylate is mixed with resists (14a, 14b) to mix the ultraviolet-absorbing agent or the ultraviolet ray sodium polyacrylate with the resin as the 
b. The addition limitation configuration about the ultraviolet-absorbing agent of claim 3 invention (the dependent claim of claim 1 or the second claim invention) is according to appropriately control and the normal technical engineer easily can carry out the wavelength characteristic and light transmittance configuration of resists (14a, 14b) the resist (14a, 14b) configuration is applied including resists (14a, 14b) of the cited invention 2 is the triazine group, the technical feature (short circuit [0035]) including the benzophenone group, the benzotriazole group, and the benzoate type compound, and the ultraviolet-absorbing agent of the citation 2 in the adhesive layer (52) of the cited invention 1 it is identical.
c. The ultraviolet absorption skeleton among the addition limitation configuration about the ultraviolet ray sodium polyacrylate of the fourth claim invention (the dependent claim of claim 1 or the second claim invention) is according to apply and the normal technical engineer easily can carry out the resist (14a, 14b) configuration including resists (14a, 14b) of the citation 2 is the benzotriazole group as the compositional component of the ultraviolet light absorbing property resin, the technical feature (short circuit [0036]) including the benzophenone group, and the ultraviolet-absorbing agent including the triazine group etc, and (meta) acrylic polymer of the ultraviolet-absorbing agent of the cited invention 2 in the adhesive layer (52) of the citation 1 and general purport it is identical.
d. It is identical with the technical feature (the short circuit [0034] to [0036]) in which resists (14a, 14b) of the citation  2 the addition limitation configuration about the radiation hardening type mask materials of the fifth claim invention (the dependent claim of claim 1 or the second claim invention) are 
e. The addition limitation configuration about the plasma dicing of the seventh claim invention (the dependent claim of claim 1 or the second claim invention) is identical with technical feature (the short circuit [001 2], fig. 1, and 7) in which the surface protection tape of the cited invention 1 is used for the plasma dicing.
Therefore, the normal technical engineer claim 2 to claim 5 , and the seventh claim invention easily can invent with the combination of the citation 1 and 2.
3. Sixth claim.,  citation 2 does not describe the addition limitation configuration about the base film material of the sixth claim invention (the dependent claim of claim 1 or the second claim invention) with the cited invention 1.
	But it is identical with the technical feature (short circuit [0030]) in which this includes the base film (4a) of the surface protection tape (4) belonging to the same technical field as the cited invention 1 of the citation 3 is polyethylene, polypropylene, and the polyolefin resin including the polyalphaolefin etc. Therefore it is according to apply the base film (4a) material composition of the cited invention 3 to the base material film (51) of the citation 1 and the normal technical engineer easily can carry out.
Therefore, the normal technical engineer the sixth claim invention easily can invent with the combination of the citation invention 1 through 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805.  The examiner can normally be reached on M-F IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Seahvosh Nikmanesh/Primary Examiner, Art Unit 2812